J-A09042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAMIAN WHITAKER                            :
                                               :
                       Appellant               :   No. 1664 EDA 2020

         Appeal from the Judgment of Sentence Entered August 7, 2020
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0005797-2018


BEFORE: NICHOLS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                            FILED APRIL 12, 2022

        Damian Whitaker (Whitaker) appeals from the judgment of sentence

imposed in the Court of Common Pleas of Delaware County (trial court) after

his jury conviction of misdemeanor Strangulation, Simple Assault, Possession

of an Instrument of Crime (PIC) and Institutional Vandalism.1 He argues that

the evidence was insufficient to support his conviction. Counsel has filed an

application to withdraw pursuant to Anders v. California, 386 U.S. 738

(1967). We grant counsel’s application to withdraw and affirm the judgment

of sentence.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S. §§ 2718(a), 2710(a)(3), 907 and 3307(a)(3), respectively. The
jury acquitted Whitaker of the felony charges of Rape, 18 Pa.C.S.
§ 3123(a)(1), and Sexual Assault, 18 Pa.C.S. § 3124.
J-A09042-22


      We take the following facts from the trial court’s March 9, 2021 opinion

and our independent review of the record.

                                        I.

      On October 24, 2018, the Commonwealth filed an Information charging

Whitaker with the foregoing crimes.          A three-day trial commenced on

November 6, 2019. Brandi Gray, her fifteen-year-old son and Yeadon Borough

police officers Jenna Long and Nicholas Tokonitz testified on behalf of the

Commonwealth.

      Ms. Gray testified that as of the time of the May 19, 2018 incident,

Whitaker had been her boyfriend for a few months.           After going out to a

restaurant in the afternoon with Whitaker and her sons to celebrate the oldest

son’s twenty-second birthday, they returned to her apartment.           Whitaker

asked her to have sex two to three times, to which she said no. She fell asleep

on her bed and woke when Whitaker put a pillow over her face that restricted

her breathing until she was able to turn her head.        He then wrapped the

pillowcase around her throat which she had to loosen to breathe. He used his

body and elbows to hold her down.            He removed Ms. Gray’s jeans and

penetrated her vagina. Whitaker momentarily left the bedroom. When he

returned, he retrieved a knife from her dresser and held it to her throat, pulling

her to a standing position.     She testified that she had been fearful that

Whitaker would harm her with the knife, which she identified at trial. (See

N.T. Trial, 11/07/19, at 52-62, 65, 67, 91, Exhibit C-6).


                                      -2-
J-A09042-22


       Ms. Gray’s fifteen-year-old son testified that on the day of the incident,

he heard a “loud commotion” from the bedroom that concerned him so he

went in to investigate. While standing at the bedroom doorway in shock, he

observed that Whitaker had a pillowcase around Ms. Gray’s neck and she was

struggling to break free. Ms. Gray was able to toss her cellphone to her son

and he then hid in a closet and called his grandmother and 911. (See id. at

127-29, Exhibit C-6).

       Officer Long testified that she was the first officer to arrive on scene.

When she parked her vehicle in front of the apartment, she could hear a

female screaming. Upon entering the residence and approaching the stairway,

she observed Ms. Gray and Whitaker standing close together at the top of the

stairs with him holding the knife. Whitaker tossed the knife down the stairs

and Ms. Gray was visibly upset and shaking. The officer collected the knife,

pillows and pillowcases. She identified the knife at trial.

       Officer Long stated that after Whitaker was placed in a holding cell at

the police station, she observed him masturbating on the closed-circuit

camera. The trial court overruled Whitaker’s best evidence rule objection to

testimony about what was seen on the video.         The officer stated that she

accompanied Officer Tokonitz when he went to tell Whitaker to stop his

behavior and she saw urine on the floor of the cell. (See id. at 144-47, 149-

50).




                                      -3-
J-A09042-22


      Officer Tokonitz testified that he and another officer were dispatched to

Ms. Gray’s residence after Officer Long had gotten there.             They placed

Whitaker in handcuffs and escorted him to a police vehicle. Although Whitaker

initially cooperated with the officers, he then resisted, and the police had to

forcibly place him in their vehicle and into the holding cell at the police station.

Afterward, Officer Tokonitz observed Whitaker masturbating on the closed-

circuit television. The officer went to the cell to tell him to stop and observed

fresh urine both in the cell and in front of it, and that the plywood frame on

the cell’s bed was broken in half. Whitaker had been the only person in this

cell block and the officer testified the cell had been clean earlier and there had

been no damage to the bedframe before he placed Whitaker in it. (See id. at

164-65, 177-78).

      On November 8, 2019, the jury convicted Whitaker of misdemeanor

Strangulation, Simple Assault, PIC and Institutional Vandalism and acquitted

him of felony Rape and Sexual assault. On December 6, 2019, the trial court

sentenced him to an aggregate sentence of not less than forty-four nor more

than 132 months’ incarceration.

      Timely post-sentence motions were filed on December 16, 2019 ,in

which Whitaker raised several challenges and counsel requested the

opportunity file a supplemental post-sentence motion.          On December 26,

2019, the trial court granted the request to file a supplemental motion, giving

Whitaker fourteen days after transcripts were filed. On January 3, 2020, the


                                       -4-
J-A09042-22


court appointed new counsel at Whitaker’s request. On March 11, 2020, it

granted new counsel fifteen more days to file supplemental post-sentence

motions.      On May 11, 2020, counsel filed supplemental post-sentence

motions, and on August 7, 2020, the trial court granted the motion to the

extent it challenged the sentence and denied all other claims. Whitaker timely

appealed.2,   3   Counsel has filed an application to withdraw and an Anders

____________________________________________


2On August 31, 2020, Whitaker filed a pro se notice of appeal at 1660 EDA
2020. Counsel filed a notice of appeal on September 3, 2020, at 1664 EDA
2020. On April 27, 2021, this Court dismissed the pro se appeal as duplicative.

3 On June 30, 2021, a Rule was issued for Whitaker to show cause why this
matter should not be quashed as untimely. After receiving his response, the
Rule was discharged and referred to the merits panel. Hence, as a preliminary
matter, we must determine if this appeal is properly before us. On March 11,
2020, during the 120-day period to decide Whitaker’s post-sentence motion,
the trial court granted counsel until March 26, 2020, to file a supplemental
motion. See Pa.R.Crim.P. 720(B)(1)(b). The 120-day period for filing an
order on Whitaker’s December 16, 2019 post-sentence motion expired on April
15, 2020. See Pa.R.Crim.P. 720(B)(3). However, the Supreme Court of
Pennsylvania entered a Judicial Emergency Order in response to the Covid-19
pandemic stating that all papers required to be filed between March 19, 2020,
and May 8, 2020, shall be deemed timely if filed by May 11, 2020. Therefore,
because the deadline for deciding the motion and the date for filing the
supplemental post-sentence motion fell during this time, May 11, 2020,
became the 120-day deadline for: (1) Whitaker to file a supplemental post-
sentence motion; and either (2) the court to file an order deciding the post-
sentence motion; or (3) the prothonotary to file an order denying the post-
sentence motion by operation of law pursuant to Pa.R.Crim.P. 720(B)(3)(a).
Whitaker timely filed his supplemental post-sentence motion, but neither the
trial court nor prothonotary entered an order. Instead, the trial court decided
the post-sentence motion on August 7, 2020, which was within 120-days after
May 11, 2020, but well after it had lost jurisdiction to decide the December 16
2019 post-sentence motion, including any supplement thereto.                See
Pa.R.Crim.P. 720(B)(3)(a). Whitaker filed a notice of appeal within thirty days
of the August 7, 2020 decision, but because the decision was filed outside the
(Footnote Continued Next Page)


                                           -5-
J-A09042-22


brief. On December 27, 2021, Whitaker filed a pro se response brief to the

Anders brief and on March 10, 2021, he filed a pro se reply brief.

                                               II.

                                               A.

       Criminal defendants have a constitutional right to a direct appeal as well

as to counsel on that appeal. See Commonwealth v. Woods, 939 A.2d 896,

898 (Pa. Super. 2007). Before appointed appellate counsel may be permitted

to withdraw pursuant to Anders, the following conditions must be met:

       Direct appeal counsel seeking to withdraw under Anders must file
       a petition averring that, after a conscientious examination of the
       record, counsel finds the appeal to be wholly frivolous. Counsel
       must also file an Anders brief setting forth issues that might
       arguably support the appeal along with any other issues necessary
       for the effective appellate presentation thereof.

Id. at 898.

       Once an Anders brief is filed, its contents are only sufficient if they:

       (1) provide a summary of the procedural history and facts, with
       citations to the record; (2) refer to anything in the record that
       counsel believes arguably supports the appeal; (3) set forth
       counsel’s conclusion that the appeal is frivolous; and (4) state
       counsel’s reasons for concluding that the appeal is frivolous.
       Counsel should articulate the relevant facts of record, controlling
____________________________________________


120-days authorized by Rule 720, it was a legal nullity; thus, ordinarily we
would be deprived of jurisdiction to decide this matter. However, under the
circumstances and due to any potential confusion caused by the Covid-19
pandemic and the Judicial Emergency Order entered in response thereto, we
will deem the failure of either the trial court or the prothonotary to timely act
on Whitaker’s post-sentence motion to be a breakdown in the operation of the
court and will consider the merits of his appeal. See Commonwealth v.
Khalil, 806 A.2d 415, 420-21 (Pa. Super. 2002).


                                           -6-
J-A09042-22


      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

      In addition, counsel must provide the appellant a copy of the petition to

withdraw and the Anders brief, advising him of the right to retain new

counsel, to proceed pro se, or to raise new grounds for appellate relief. See

id. If counsel has met these obligations, “it then becomes the responsibility

of the reviewing court to make a full examination of the proceedings and make

an independent judgment to decide whether the appeal is in fact wholly

frivolous.” Id. at 354 n.5.

      In this case, counsel has satisfied the technical requirements of Anders

and Santiago. He has filed a petition seeking to withdraw with this Court,

stating that he has examined the entire record and found this appeal to be

frivolous.   The petition included an attached copy of the letter he sent to

Whitaker. Enclosed with that letter was a copy of the petition to withdraw, as

well as a copy of the Anders brief. The content of the Anders brief also

comports with all requirements for counsel’s withdrawal.

      Because the Anders requirements have been satisfied, we will turn to

an independent review to determine if Whitaker’s appeal challenging the




                                     -7-
J-A09042-22


sufficiency of the evidence to support his conviction of Strangulation, Simple

Assault, PIC and Institutional Vandalism is, in fact, wholly frivolous.4

                                               B.

                                               1.

         In his response brief to the Anders brief, Whitaker maintains that the

evidence was insufficient to support the charge of Strangulation because he

was acquitted of Sexual Assault. (See Whitaker’s Response Brief, 12/27/21,

at 7).

         The Crimes Code provides, in pertinent part, that:

____________________________________________


4   When reviewing a sufficiency of the evidence challenge, we must determine:

         [w]hether   viewing all of the evidence admitted at trial in the light
         most favorable to the verdict winner, there is sufficient evidence
         to enable the fact-finder to find every element of the crime beyond
         a reasonable doubt. In applying the above test, we may not weigh
         the evidence and substitute our judgment for the fact-finder. In
         addition, we note that the facts and circumstances established by
         the Commonwealth need not preclude every possibility of
         innocence. Any doubts regarding a defendant’s guilt may be
         resolved by the fact-finder unless the evidence is so weak and
         inconclusive that as a matter of law no probability of fact may be
         drawn from the combined circumstances. The Commonwealth
         may sustain its burden of proving every element of the crime
         beyond a reasonable doubt by means of wholly circumstantial
         evidence. Moreover, in applying the above test, the entire record
         must be evaluated and all evidence actually received must be
         considered. Finally, the finder of fact while passing upon the
         credibility of witnesses and the weight of the evidence produced,
         is free to believe all, part or none of the evidence.

Commonwealth v. Gause, 164 A.3d 532, 540-41 (Pa. Super. 2017)
(citations and quotation marks omitted).


                                           -8-
J-A09042-22


       (a) … A person commits the offense of strangulation if the person
       knowingly or intentionally impedes the breathing or circulation of
       the blood of another person by:

              (1) applying pressure to the throat or neck[.]

                                        *      *   *

       (d) Grading—

              (1) Except as provided in paragraph (2) or (3) a violation of
       this section shall constitute a misdemeanor of the second degree.

            (2) A violation of this section shall constitute a felony of the
       second degree if committed:

                                        *      *   *

                   (iii) in conjunction with sexual violence as defined in
              42 Pa.C.S. § 62A03 (relating to definitions)[.]

18 Pa.C.S. § 2718(a), (d)(1), (2)(iii).

       As the above unambiguous language demonstrates, although sexual

assault is considered for grading purposes, it is not an element that must be

proven to support a conviction for strangulation.5       Moreover, the evidence

presented at trial was sufficient to support the Strangulation conviction.

       Ms. Gray testified that Whitaker secured a pillowcase around her throat

and she could not breathe.           (See N.T. Trial, 11/07/19, at 53-54).     This

testimony was corroborated by Ms. Gray’s son who observed Whitaker




____________________________________________


5As stated previously, Whitaker was convicted of Strangulation as a second-
degree misdemeanor because he was found not guilty of sexual assault.


                                            -9-
J-A09042-22


wrapping the pillowcase around his mother’s throat before calling the police.6

(See id. at 127).       This evidence was sufficient to establish that Whitaker

intentionally impeded Ms. Gray’s breathing by applying pressure to her throat.

See 18 Pa.C.S. § 2718(a).7

                                               2.

       Whitaker next maintains that the evidence was insufficient to establish

Simple Assault because Ms. Gray was not in fear of serious bodily injury. (See

Whitaker’s Response Brief, at 7). In support of his position, he directs this

Court’s attention to Ms. Gray’s preliminary hearing testimony in which she



____________________________________________


6 In his March 10, 2022 reply brief, Whitaker states that the Commonwealth
erred in using the testimony of Ms. Gray’s minor son without first performing
a competency hearing. (See Whitaker’s Reply Brief, 3/10/22, at 1-2, 5)
(pagination provided). This issue is waived because Whitaker provides no
legal authority for this allegation, discussion thereof, references to the record
or place of raising any such objection at trial. See Pa.R.A.P. 2101, 2119(a)-
(c), (e). Moreover, our review of the record reflects that although the witness
was fourteen at the time of the incident, he was fifteen at the time of trial.
(See N.T. Trial, 11/07/19, at 7, 126). No competency test was required. See
Commonwealth v. Moore, 980 A.2d 647, 650 (Pa. Super. 2009), appeal
denied, 991 A.2d 311 (Pa. 2010) (“[W]hen a witness is under the age of
fourteen, the trial court must hold a competency hearing. [C]ompetency
presumed where the child is more than 14 years of age.”) (citations and
internal quotation marks omitted).

7 Although there was testimony that Whitaker held a pillow against Ms. Gray’s
face so she could not breathe without turning her head, which arguably would
have supported a conviction pursuant to 18 Pa.C.S. § 2718(b), Whitaker was
only charged under subsection (a). (See Information, 10/24/18, at 1); see
also 18 Pa.C.S. § 2718(b) (“A person commits the offense of strangulation if
the person knowingly or intentionally impedes the breathing … of another
person by … blocking the nose and mouth of the person.”).


                                          - 10 -
J-A09042-22


stated that she would not have called the police and did not direct her son to

do so. (See id.); (N.T. Preliminary Hearing, 9/25/18, at 17). He also argues

that the 911 recording played at trial reflects that she did not tell her son to

request an ambulance. (See N.T. Trial, 11/08/19, at 71).

      First, Whitaker’s argument, which considers the evidence in the light

most favorable to him, is contrary to our standard of review, which requires

we review the evidence in the light most favorable to the Commonwealth as

verdict winner.   See Gause, supra at 540-41.          Second, it is irrelevant

whether Ms. Gray advised her son to tell the 911 operator to send an

ambulance or not because there was sufficient evidence to establish the crime

of Simple Assault.

      Under the Crimes Code, “a person is guilty of assault if he … attempts

by physical menace to put another in fear of imminent serious bodily injury[.]”

18 Pa.C.S. § 2701(a)(3). Here, not only did Whitaker commit the crime of

Strangulation as described above, but he also pressed a pillow against Ms.

Gray’s face to restrict her breathing and held her down against her will,

physically restraining her with his elbows and restricting her movements

before he jabbed a knife into her neck, which she repeatedly testified caused

her to fear that he was going to use the weapon to slice her. (See N.T. Trial,

11/07/19, at 52-53, 57-58, 62, 91). Officer Long observed Whitaker with the

knife and both she and Ms. Gray identified it at trial as the same one that he




                                     - 11 -
J-A09042-22


threw to the officer and that he had held to Ms. Gray’s neck. (See id. at 65,

67, 146-47, Exhibit C).

      Accordingly, the evidence was sufficient to support the Simple Assault

conviction where the jury could reasonably find that it showed that Whitaker

attempted by physical injury to put Ms. Gray in fear of imminent bodily injury.

See 18 Pa.C.S. § 2701(a)(3).

                                      3.

      Whitaker next argues that the evidence was insufficient to support his

conviction of PIC because the Commonwealth failed to obtain DNA or

fingerprint evidence from the pillowcases or knife. (See Whitaker’s Response

Brief, at 8); (Whitaker’s Reply Brief, at 1) (pagination provided).

      The Commonwealth charged Whitaker with PIC based on his possession

of the subject knife. (See Information, at 1, Count 5). “A person commits a

misdemeanor of the first degree if he possesses any instrument of crime with

intent to employ it criminally.” 18 Pa.C.S. § 907(a). An “instrument of crime”

is “anything used for criminal purposes and possessed by the actor under

circumstances not manifestly appropriate for lawful uses it may have.” 18

Pa.C.S. § 907(d)(2).

      Fingerprint and DNA evidence are not required elements of PIC and,

therefore, do not implicate sufficiency.      See Gause, supra at 540-41

(sufficiency claim focuses on whether evidence established each element of

offense).


                                     - 12 -
J-A09042-22


      Ms. Gray testified that Whitaker brandished a knife and held it to her

throat hard enough to jab her. (See id. at N.T. Trial, 11/07/19, at 52-54).

Officer Long saw the knife in Whitaker’s hand before he threw it to her and

she secured it at the scene. (See id. 145-46, 148). Both Ms. Gray and Officer

Long identified the knife at trial. (See id. at 65, 67, 147).

      This evidence was sufficient to support a finding that Whitaker

possessed the knife with the intent to employ it criminally under circumstances

not manifestly appropriate for its lawful purposes. See 18 Pa.C.S. § 907(a),

(d)(2). This issue lacks merit.

                                       4.

      In his final sufficiency argument, Whitaker contends that his conviction

for Institutional Vandalism was insufficient because there was no videotape of

the closed-circuit footage or photograph of the damage contrary to the best

evidence rule and the charge was supported by perjury and hearsay. (See

Whitaker’s Response Brief, at 8-9); (Whitaker’s Reply Brief, at 2). He also

contends that at the preliminary hearing, Officer Tokonitz stated that two

other officers told him that Whitaker vandalized his holding cell, and at trial,

he stated that Officer Long witnessed the institutional vandalism, which

conflicted with his prior testimony and was insufficient to support his

conviction because it was hearsay. (See Whitaker’s Response Brief, at 8-9).

      We first consider the issue of any alleged conflicts in testimony between

the preliminary hearing and trial about Institutional Vandalism.          As a


                                     - 13 -
J-A09042-22


preliminary matter, we note that this issue is waived on two bases. First,

Whitaker fails to identify where in the record this issue was raised and, second,

our independent review confirms that counsel did not question Officer Tokonitz

about any alleged conflicts between his preliminary hearing and trial

testimony. See Pa.R.C.P. 302(a), 2119(e).

      Moreover, the argument lacks merit.       Officer Tokonitz stated at the

preliminary hearing that two other officers told him that they observed

Whitaker break the bed. (See N.T. Preliminary Hearing, at 46). This was not

inconsistent with his trial testimony in which he stated that he observed

Whitaker masturbating on the closed-circuit television and when he went to

the holding cell to tell Whitaker to stop, he saw that the bed in the cell had

been broken. (See N.T. Trial, 11/07/19, at 176-77). Furthermore, although

Officer Tokonitz first stated that Officer Long “brought his attention to the

closed-circuit television,” before re-phrasing this to he “had occasion to look

at the closed-circuit television,” at no time did he say that it was Officer Long

who witnessed Whitaker breaking the bed. (Id.).

      Regarding his best evidence rule contention, that rule provides“[a]n

original writing, recording, or photograph is required in order to prove its

content unless these rules, other rules prescribed by the Supreme Court, or a

statute provides otherwise.” Pa.R.E. 1002. The best evidence rule:

      is applicable only in circumstances where the contents of the
      writing, recording or photograph are integral to proving the
      central issue in a trial.... Consequently, if the Commonwealth is
      introducing a writing, recording, or photograph at trial, Rule 1002

                                     - 14 -
J-A09042-22


      requires that the original be introduced only if the Commonwealth
      must prove the contents of the writing, recording or photograph
      to establish the elements of its case.

Commonwealth v. Green, 162 A.3d 509, 518 (Pa. Super. 2017) (citation

omitted).

      In this case, Officers Tokonitz and Long testified that they saw Whitaker

masturbating on the closed-circuit television to explain why they went to his

holding cell. (See N.T. Trial, 11/07/19, at 149-50, 177). The Commonwealth

did not rely in any way to prove the Institutional Vandalism charge. Because

the contents of the video were not integral to proving Institutional Vandalism,

which was based on Whitaker breaking the holding cell bed, the best evidence

rule did not apply.

      Finally, the Commonwealth produced sufficient circumstantial evidence

to prove that Whitaker committed Institutional Vandalism. “A person commits

the offense of institutional vandalism if he knowingly … vandalizes, defaces or

otherwise damages … any … municipal building” or any property located

therein. 18 Pa.C.S. § 3307(a)(3), (5).

      Here, Officer Tokonitz testified that when he went to Whitaker’s cell to

tell him to stop masturbating, he observed that the bedframe of his cot was

broken. (Id. at 177-78). Officer Tokonitz stated that prior to this incident,

no one else was in the cellblock and the cot was not damaged. (See id. at

177-78). It was for the jury to consider the credibility of Officer Tokonitz, and

there was sufficient circumstantial evidence for the jury to find that the


                                     - 15 -
J-A09042-22


evidence established Whitaker knowingly vandalized, defaced or otherwise

damaged the municipal property in his jail holding cell.            See 18 Pa.C.S.

§ 3307(a)(3), (5).

       Based on the foregoing, viewing the evidence in the light most favorable

to the Commonwealth, we conclude that it was sufficient for the jury to convict

Whitaker of all crimes charged. See Gause, supra at 540-41. Whitaker’s

issues lack merit, and our independent review of the record does not reveal

any non-frivolous issues.         Accordingly, we grant counsel’s application to

withdraw and affirm the judgment of sentence.8

       Judgment of sentence affirmed.              Counsel’s application to withdraw

granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/12/2022


____________________________________________


8 In his reply brief, Whitaker also states that the Commonwealth violated the
appellate filing rules and its duty to produce a witness statement for Officer
Long pursuant to the federal rules. (See Whitaker’s Reply Brief, at 3-5)
(pagination provided). Not only does our review of the record fail to disclose
any filing errors by the Commonwealth that would support the grant of relief
requested by Whitaker, (see id. at 6) (pagination provided), the rules of
Federal Criminal Procedure do not apply to this matter. We also note that,
although Whitaker lists “violation of Lively standard” and “violation of Brady
Rule,” he provides absolutely no discussion, so it is not clear to what he is
referring.

                                          - 16 -